CHILTON, C. J.
The Supreme Court of this State has a general superintendence and control over inferior tribunals, as prescribed by the constitution of the State. — Art. 5 § 2. This control and superintendence must not, however, be exercised capriciously or arbitrarily, but according to the established forms and usages which obtain in the administration of justice.
Should this court interpose its jurisdiction to control the inferior courts in the exercise of their discretion, either in the making and continuing of interlocutory orders, or in refusing to make them, in the progress of causes, it would be difficult to calculate the delay, embarrassment and inconvenience which would result, not only to suitors, but to the courts themselves.
If every order of continuance, every refusal to grant new trials, and the numerous interlocutory orders which are made in causes, both at law and in equity, from their inception to their final termination, could each be made distinct subject-matter for an appeal to this court, at the hazard of a heavy bill of costs, this court would become an intolerable grievance, and there would be no end to the litigation to which a cause requiring a great number of such orders might be subjected.
Tiio granting or continuing of injunctions by the courts of equity, is a matter within the sound discretion of those courts, to be exercised with reference to the peculiar cin umstances of each case. Especially is this so with respect to their jurisdiction over the subject of nuisances. Aside from the statute which allowed an appeal, in cases where the chancery court dissolved an injunction, to the next term of this court, no such *100appeal would lie; and this court has uniformly refused to interfere with the exercise of the discretion Tested in the primary courts, in the making of interlocutory orders, the granting or refusal of new trials, and the like.
In the case before us, we are asked to control the Chancellor, in requiring him to dissolve an injunction, which, in his opinion, under all the circumstances of the case, ought not to he dissolved. Without intimating any opinion as to the correctness of his conclusion, considered in connection with the facts, we are satisfied that the case made by the petitioner presents no ground for our interference. Mandamus lies to compel the inferior courts to exercise a discretion, but not to control that discretion.
It was suggested by the counsel for the petitioner, that, under the decision made by a majority of this court in Ex parte Morgan Smith, at the last terra, a prohibition would lie. The two cases are not analogous. In that, it was insisted the Chancellor had exceeded his jurisdiction ; in this, no question as to jurisdiction is raised, but merely that the court has committed an error in refusing to dissolve. Ic is too well settled to require the citation of authority, that for mere errors of judgment, in respect of matters confessedly within the jurisdiction of the court, no prohibition lies.
Let the motion be denied, at the cost of the petitioner.